Citation Nr: 0408120	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  96-33 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse, and friends


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from August 1967 until January 
1971 and from June 1971 until August 1975.  This matter comes 
before the Board of Veterans' Appeals (BVA or Board) from a 
December 1998 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Waco, Texas.  

In March 1997, the veteran, his wife and a friend provided 
oral testimony referable to previous issues then pending on 
appeal before a Hearing Officer at the RO, a transcript of 
which has been associated with the claims file.

In December 1998 the RO, in pertinent part, denied 
entitlement to a TDIU.

In March 1999 the veteran, his Pastor, and a friend testified 
as to the issue currently under appellate review and the 
subject of the current determination before a Decision Review 
Officer at the RO.  A transcript of their testimony has been 
associated with the claims file.

Jurisdiction of the claimant's appeal has been assumed by the 
RO in North Little Rock, Arkansas.  

On May 14, 2001, the veteran was scheduled to testify before 
a Veterans Law Judge sitting at the RO.  He failed to report 
for that hearing, and his request for same is considered 
withdrawn.  38 C.F.R. § 20.702(d) (2003).

This matter was previously before the Board in July 2001 and 
April 2003.  On those occasions remands were ordered to 
accomplish further development and adjudicative action.  

In July 2003 the RO most recently affirmed the  determination 
previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Service connection has been granted for chronic low back 
strain, evaluated as 40 percent disabling; left index finger 
fracture (non-dominant), evaluated as noncompensable; and 
left zygoma fracture, evaluated as noncompensable.

2.  The veteran last worked in January 1995, has four years 
of high school, and occupational experience as a parts 
expediter, driver, glazier, health care provider, cashier, 
and cook.

3.  The veteran's service-connected disabilities, when 
evaluated in association with his educational attainment and 
occupational background, have not rendered him unable to 
perform all kinds of substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16, 4.18, 4.19 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  


The December 1998 rating decision, July 1999 statement of the 
case, and September 2000, August 2002, and July 2003 
supplemental statements of the case, apprised the veteran of 
the reasons and bases for the VA determination, as well as 
the applicable law.  Moreover, a letter dated in August 2001 
apprised the veteran of the information and evidence he 
needed to submit to substantiate his claims, as well as VA's 
development assistance.  Finally, further information 
regarding VA's duty to assist was also detailed in the July 
2003 supplemental statement of the case, complementing the 
notice provided in the letters beforehand.

Based on the above, the Board finds that the requirements 
under the VCAA with respect to the duty to notify have been 
satisfied in this case and that no further notice is 
required.

The United States Court of Appeals for Veteran Claims' 
(CAVC's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case, regarding the issue of entitlement to a 
TDIU, a substantially complete application was received on 
December 22, 1997.  Thereafter, in a rating decision dated in 
December 1998, the RO denied the request.  



Only after that rating action was promulgated did the AOJ 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  

As the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in August 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated and 
a Supplemental Statement of the Case (SSOC) was provided to 
the appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

The VCAA also provides that VA will make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
a claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA's duty 
includes making efforts to obtain his service medical 
records, if relevant to the claim; other relevant records 
pertaining to service; VA medical records; and any other 
relevant records held by any other source.  The veteran is 
also required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, VA 
will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claim.  The veteran's 
private and VA post service clinical reports are associated 
with the claims file.  Also of record are VA examination 
reports.  Additionally, the veteran's contentions in support 
of his claim are affiliated with the file.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.


The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran was afforded numerous opportunities to submit 
additional evidence.  The Board's remands and the RO's 
development and notice letters discussed above advised 
the claimant that he could submit additional evidence.  
It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini, 
supra.



Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  


Criteria: TDIU

According to the law, entitlement to a TDIU requires evidence 
of service-connected disability so severe that it is 
impossible for the veteran in particular, or an average 
person in general, to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  To meet the 
requirement of "one 60 percent disability" or "one 40 percent 
disability," the following will be considered as one 
disability: (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  




A total disability rating may also be assigned pursuant to 
the procedures set forth in 38 C.F.R. § 4.16(b) for veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Factual Background

Employment and Educational History

In December 1997, the veteran raised a claim of entitlement 
to a TDIU.  In his application, he detailed his employment 
history over the past 5 years.  He had been employed at 5 
different positions, including cab driver, doughnut glazer, 
cashier and cook.  The remaining position was with a health 
services company.  He described his job title as "health 
care provider."  While his job as a cab driver lasted 
sporadically for about 5 years, he held the remaining 
positions for a year or less.  He worked 40 or more hours per 
week at each job, with the exception of his employment as a 
cook, in which he worked 25-32 hours weekly.  His cab 
position was the most recent, ending in January 1995 and 
overlapping with his other stints of employment.  

Also in his December 1997 application for increased 
compensation based on unemployability, the veteran noted his 
educational history.  He indicated that he was a high school 
graduate with no other education or training.  


Medical evidence: Chronic low back strain

Leading up to the veteran's December 1997 application, he was 
receiving VA outpatient treatment for low back pain.  An 
August 1995 report noted complaints of back pain since 1971.  
The veteran stated that he had not worked steadily since that 
time.  

At the same time that the veteran was receiving care for low 
back pain from VA, he was also under treatment with private 
physician RS, MD.  The treatment plan involved medication and 
physical therapy.  Although an August 1995 treatment report 
described the veteran's range of motion as "dismal," Dr. RS 
did not comment as to the veteran's ability to work.  

An October 1995 letter written by Dr. RS noted the veteran's 
functional limitations due to his chronic low back pain.  The 
veteran could sit for approximately 90 minutes, could stand 
for 30-45 minutes and could walk 2-3 blocks.  He was 
restricted from lifting or carrying objects but had no 
problems handling objects.  He was able to travel short 
distances.  

Both VA progress notes and private treatment records written 
by RS reveal continued care for low back pain throughout 
1996.  These records do not contain any opinions regarding 
the veteran's employability.  

In a February 1997 letter Dr. RS stated that the veteran's 
low back problems were significant.  He did not, however, 
discuss their affect on the veteran's employability.

In March 1997, the veteran was examined by VA.  He was 
wearing an external back brace.  He had trouble lifting 
himself on and off of the examination table.  He had marked 
limitation of motion and apparently chronic severe pain in 
the lumbar area.  When standing erect, there was considerable 
spasm of the paraspinous muscles of the lumbar area.  The 
diagnosis was chronic low back lumbar disk syndrome with 
marked pain and limitation of motion.  The examiner stated 
that the veteran was "apparently severely disabled" due to 
his low back symptomatology.

The veteran received a second VA orthopedic examination in 
March 1997.  Following objective examination, the diagnosis 
was lumbar strain, chronic, mild.  

X-rays of the lumbar spine, taken in April 1997, showed only 
minor abnormality. 

In September 1998, the veteran had another VA orthopedic 
examination.  His chief complaint was back pain.  The 
diagnosis was lumbar strain, chronic, mild to moderate.  The 
examiner stated that the veteran was capable of handling 
sedentary work.  

A March 1999 treatment record from Christus St. Michael 
Health System revealed complaints of back spasms.  There was 
no indication as to whether his symptoms precluded gainful 
employment.  

VA outpatient treatment reports dated in 1999 reflect care 
for low back pain.  Again, no comment was made as to the 
veteran's employability.  

The veteran presented hearing testimony before the RO in 
March 1999.  He stated that his back pain was constant.  He 
was capable of light housework.  He reported that his back 
pain was too severe to allow for him to work.  He stated that 
he would get jobs and then not be able to hold them.  He 
commented that he had to quit his most recent job as a cab 
driver because the constant sitting bothered his back.  He 
also noted his dilemma in that if he disclosed his bad back 
on an employment form he would not be hired, but if he lied 
and was later found out he would also lose his job.  He 
further stated that he did not have any specialized training 
that would aid in obtaining employment.  

The veteran was again examined by VA in January 2000.  He 
complained of increasing pain, weakness, stiffness 
fatigability and lack of endurance of the lumbar spine.  He 
stated that he treated his low back pain with heat a 
transcutaneous electrical nerve stimulating (TENS) unit and 
skeletomuscular relaxants.  He stated that his pain precluded 
employment.  

Upon examination, there was objective evidence of painful 
motion and response to palpation of the lumbar spine.  Muscle 
spasms were also noted.  There was weakness and tenderness, 
but no effusion, redness, edema or fixed deformities grossly 
on appearance.  Musculature of the back was normal.  

Following the physical examination, the examiner stated that 
the range of motion testing results were not consistent with 
lesser findings on computerized tomographic (CT) scans.  The 
VA examiner concluded that the veteran's service-connected 
disabilities should only minimally affect his employment 
status and that he could easily maintain sedentary work.  

The veteran was most recently examined by VA in June 2002.  
His primary complaint was that of severe low back pain.  He 
reported daily flare-ups, lasting several hours, with an 
intensity of pain from 5 to 8 out of 10.  He stated that he 
wore a back Velcro brace when driving a cab, and he also 
admitted to using a cane for the last 3 to 5 years.  He 
stated that he lost several jobs due to his employer's not 
understanding that he had a back problem.  He reported that 
he could not stand for more than 15-30 minutes and he added 
that his back pain caused him to "get short with people."  

The veteran was objectively examined, yielding impressions of 
lumbar disc disease and congenital scoliosis of the lower 
thoracic spine.  Following the evaluation, the VA examiner 
concluded that he was not capable of performing manual labor.  
He did, however, believe that he could perform a desk job or 
other sedentary work.  The examiner further commented that 
the major factor limiting his employment prospects appeared 
to be his chronic marijuana abuse.  In so finding, the 
examiner related an earlier encounter with the veteran during 
which he was under the influence of drugs and displayed 
impaired judgment, respect and responsibility.  The examiner 
additionally stated that it was possible that he had a 
personality disorder which could be interfering with his 
ability to procure gainful employment.  

In a separate VA examination also provided in June 2002, it 
was found that the veteran had post residuals of traumatic 
stress disorder to include depression, anxiety, intrusive 
recollections and difficulty with interpersonal 
relationships.  The examiner believed that the veteran had 
severe social impairment.  

A July 2003 rating decision denied service connection for 
PTSD as secondary to the veteran's service-connected 
disabilities.  


Medical evidence: Residuals, fracture, left zygoma

In a December 1997 VA outpatient treatment report, the 
veteran complained of headaches, posterior in location.  He 
related these headaches to his service-connected fracture of 
the left zygoma.  

The VA examiner disagreed, however.  Noting the location of 
the headaches, the VA examiner believed that they related to 
his nonservice-connected neck problems.

A June 1998 VA outpatient treatment report reflected 
complaints of headaches, which the veteran stated were 
residuals of his service-connected fracture of the left 
zygoma.  He reported headaches about once weekly.  He 
reported no other problems that might relate to a facial 
fracture, such as sinus congestion or visual disturbances.

In September 1998, the veteran had another VA orthopedic 
examination.  He noted that, during service, he was struck on 
the left facial and infraorbital area and left zygoma area.  
He had an open reduction of a fracture of the maxilla and 
infraorbital ridge and a closed reduction of the zygoma.  It 
was noted that subsequent x-rays were consistently normal.  

Upon examination in January 2000, the veteran had respiratory 
complaints.  Such complaints apparently constitute residuals 
of his fracture, left zygoma.  The examiner believed his 
respiratory complaints to be exaggerated and he did not state 
that such symptoms interfered with his ability to secure 
employment.  

In the June 2002 VA examination report, the examiner 
concluded that the veteran's residuals, fracture, left 
zygoma, had no affect on his ability to work.  


Medical evidence: Fracture, left index finger

At his June 2002 VA examination, the veteran stated that he 
had no problems associated with his service-connected 
fracture, left index finger.  
The examiner concluded that the veteran's fractured left 
index finger had no affect on his ability to work.  


Analysis

As noted previously, a veteran is entitled to a TDIU if he is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.341, 4.16(a).  

Service connection is currently established for chronic low 
back strain, rated as 40 percent disabling.  Additionally, 
noncompensable evaluations are in effect for fractures of the 
left index finger and left zygoma.  The assigned schedular 
ratings are consistent with the clinical evidence as 
discussed below.  His combined disability rating is 40 
percent.  As the veteran's combined rating for service-
connected disabilities does not meet the thresholds set forth 
under 38 C.F.R. § 4.16(a), he cannot achieve a total rating 
under those criteria.  

Although the veteran does not meet the percentage 
requirements of 38 C.F.R. § 4.16(a), a total disability 
rating would still be warranted if the evidence of record 
demonstrates that he is unable to engage in substantially 
gainful employment due to his service-connected disabilities.  
Following a thorough review of the claims file, the Board 
finds that the evidence does not establish that the service-
connected disabilities preclude substantially gainful 
employment.  The reasons and bases for this determination 
will be discussed below.

The evidence of record reveals that the veteran has not been 
employed since 1995.  The evidence of record further shows 
continued treatment for service-connected low back pain from 
that time forward.  The veteran has specifically attributed 
his unemployability to such back pain.  

Nevertheless, the competent evidence contains several 
explicit findings that neither the veteran's chronic low back 
pain nor any other service-connected disability prevents him 
from obtaining or maintaining substantially gainful 
employment.

Indeed, following VA orthopedic examination in September 
1998, the examiner stated that the veteran was capable of 
handling sedentary work.  In a January 2000 VA examination 
report, the VA examiner concluded that the service-connected 
disabilities should only minimally affect the veteran's 
employment status.  It was believed that he could easily 
maintain sedentary work.  Finally, at his VA examination in 
June 2002, he was deemed incapable of performing manual 
labor, but was deemed able to perform a desk job or other 
sedentary work.  The examiner did suggest that the veteran 
might have a personality disorder such that would affect his 
employability.  However, he was denied service connection for 
a psychiatric condition (post-traumatic stress disorder) in a 
rating decision subsequent to the examiner's comments.  As a 
nonservice-connected condition, the affects of a psychiatric 
disorder cannot be considered in a determination for a TDIU.  

In determining that the evidence does not establish that the 
service-connected disabilities preclude substantially gainful 
employment, the Board acknowledges the veteran's lack of 
college education and specialized training.  However, while 
such factors will surely limit his occupational 
opportunities, especially given his inability to perform 
manual labor, there is no reason to believe that he is 
totally unemployable.  

Indeed, he would apparently be eligible for any sedentary job 
not requiring a college degree.  Moreover, the Board 
acknowledges the finding, made at the veteran's March 1997 VA 
examination, that he was apparently severely disabled due to 
his low back symptomatology.  However, that statement, while 
further demonstrating the veteran's inability to perform 
manual tasks, does not explicitly find the veteran incapable 
of sedentary work, or all kinds of substantially gainful 
employment.  

In conclusion, the veteran's does not meet the combined 
rating thresholds provided under 38 C.F.R. § 4.16(a).  
Additionally, the evidence of record fails to establish that 
his chronic low back strain, fractured left index finger or 
fractured left zygoma residuals have precluded substantially 
gainful employment.  

The Board is keenly aware of the fact that the combined 
service-connected disability evaluation does not meet the 
schedular requirements for a TDIU.  At the same time, as the 
Board has discussed earlier, the service-connected 
disabilities have not been shown to render the veteran unable 
to work.  Furthermore, there is no basis for referral of the 
claim to the Director of the VA Compensation and Pension 
Service for consideration of extra-schedular evaluation.  
38 C.F.R. § 4.16(b).  The RO has already considered referral 
and did not find a basis for doing so.  The service-connected 
disabilities are not shown to have rendered the veteran 
unable to work in view of his educational attainment and 
occupational experience.  Referral for consideration of a 
TDIU on an extraschedular basis is therefore not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable. See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  


ORDER

Entitlement to a TDIU is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



